Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/11/2022 for application 16/565772.
Claims 1-9 are currently pending and have been fully considered. 

Election/Restrictions
Newly submitted claims 7-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claims 7-9 are directed toward a method for preparing FAME/MA/esters.  The method does not have to produce FAME/MA/esters that improves the properties of a fuel oil such as lubricity in diesel fuel.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over DI BIASE et al. (USPGPUB 2018/0111912) in view of JOHNSON et al. (USPGPUB 2009/0065736).
Regarding claims 1, 3, and 5, DI BIASE et al. teach a maleinated derivative composition that is derived from a functionalized monomer comprising a hydrocarbyl group with one or more carbon-carbon double bond. The functionalized monomer is taught to be reacted with a maleic anhydride to form an intermediate. The intermediate is then taught to be reacted with an oxygen- containing reagent. [ Para 10 ]
DI BlASE et al. teach that the functionalized monomer may be derived from natural oils. [ Para 74 ]
DI BIASE et al. teach that the natural oil may be tung oil and tall oil. [ Para 75 ]
The term “natural oil” is further to taught to comprise natural oil derivatives such as unsaturated carboxylic acid and unsaturated carboxylic acid derivatives.  Unsaturated carboxylic acid derivatives are further taught to include unsaturated fatty acid esters. [ Para 43 ]
The unsaturated fatty acid esters can include methyl esters, as well as esters prepared by transesterification of polyunsaturated triglycerides. [Para 80 and 83]
The unsaturated fatty acid and/or esters are further taught with the following formula:

    PNG
    media_image1.png
    141
    896
    media_image1.png
    Greyscale

where R is hydrogen for fatty acid, or an aliphatic group for fatty ester. N1 is taught to be an integer greater than or equal to 0. N2 is an integer greater than or equal to 0. N3 is an integer greater than or equal to 0. [ Para 81 ]
The oxygen-containing reagent is taught to include alcohols. [ Para 14 ]
The alcohols are taught to contain from 1 to 18 carbon atoms and may include methanol, ethanol and others. (alkyl alcohol) [ Para 465 ]
Since DI BIASE et al. teach the use of tung oils, and DI BIASE et al. also teach the use of fatty acids and/or esters derived from tung oils, one of ordinary skill in the art would expect substantially similar products to be produced from the process taught in DI BIASE et al.
Furthermore, DI BIASE et al. teach an example of a maleinated derivative composition and its production via the reaction of a fatty acid methyl ester with maleic anhydride to form an intermediate, followed by reaction with an alcohol. Methyl-9-decenoate (a methyl ester) is reacted with maleic anhydride. The derivative may then be reacted with one or more alcohols to provide polyesters.   [ Para 394 ]
DI BIASE et al. further teach that the maleinated derivative compositions taught may be used in fuel oils.  [ Para 156 ]  One of ordinary skill in the art would expect that diesel fuels such as fuel oils.  
DI BIASE et al. do not explicitly teach the formula of the intermediate or the final formula of the maleinated derivative to comprise a six membered ring.
However, JOHNSON et al. teach chemically modified maleinated fatty acid compositions that have utility in petroleum-related applications.
JOHNSON et al. teach that the maleinated fatty acid material comprise a product of a maleic anhydride with conjugated fatty acid, may alternatively form a Diels Alder addition product having a 6-membered ring with one residual site of unsaturation. [ Para 56 ]
JOHNSON et al. teach the products of C18 fatty acids such as linoleic acid malienated with maleic anhydride include the following (with conjugated linoleic acid) [ Para 58 ]

    PNG
    media_image2.png
    774
    538
    media_image2.png
    Greyscale

JOHNSON et al. teach that the maleination of a linoleic fatty acid with conjugated double bonds would be expected to produce a product with a six-membered ring.
Furthermore, JOHNSON et al. teach that the reaction of the product with a six-membered ring with a ricinoleic acid to produce the following products because of a hydroxyl group (-OH group)

    PNG
    media_image3.png
    348
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    581
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    388
    566
    media_image5.png
    Greyscale

For the Diels-Alder addition reaction product with maleic anhydride and the conjugated linoleic acid, ricinoleic acid would be expected to attack the oxygen and open the succinic anhydride, forming a product that still contains a six- membered ring.
It is further noted that DI BIASE et al. explicitly teach unsaturated fatty acid and/or ester that may be used as the functionalized monomer includes those with the following formula:

    PNG
    media_image6.png
    154
    975
    media_image6.png
    Greyscale

where R is hydrogen for fatty acid, or an aliphatic group for fatty ester.  N1 is taught to be an integer greater than or equal to 0.  N2 is an integer greater than or equal to 0.  N3 is an integer greater than or equal to 0. [ Para 81 ]
DI BIASE et al. further teaches explicit examples of unsaturated fatty acid ester such as methyl linoleate. [ Para 88 ]
The methyl linoleate that is taught in the example of DI BIASE et al. do not have conjugated double bonds.
However, DI BIASE et al. also teach that n3 may be 0.  When n3=0, and x=2, there would be conjugated double bonds.
When n3 is 0, the unsaturated fatty acid and/or ester that is taught in Dl BIASE et al. would have conjugated double bonds.
It would be obvious to one of ordinary skill in the art to use a methyl linoleate with conjugated double bonds in the example taught in paragraph 394 of DI BIASE et al.
Methyl linoleate with conjugated double bonds is reacted with maleic anhydride. The derivative may then be reacted with one or more alcohols to provide polyesters.
Although JOHNSON is directed toward only the conjugate fatty acids and not explicitly conjugated fatty acid esters, DI BIASE et al. teach that the process can be directed toward both conjugated fatty acids and conjugated fatty acid esters with the difference only between the acid group and the ester group.
It appears that the teachings of JOHNSON et al. would also apply to a conjugated fatty acid ester and the product formed in DI BIASE et al. would proceed through a reaction pathway that is substantially similar to the one that is taught in JOHNSON et al.
The produce formed would be expected to have the same structure as the FAME/MA/esters that are currently claimed.
Regarding claim 2, and 6, DI BIASE et al. teach that the fuel oil that the maleinated derivative composition may be used in fuel oil such as diesel fuel oil and biodiesel.
DI BIASE et al. do not explicitly teach that the sulfur content of the diesel.
However, ULSD or ultra-low sulfur diesel is known in the art and an upper limit of 15 ppm sulfur as a standard is known.
ULSD is available.
It would be well within one of ordinary skill in the art to add the maleinated derivative composition that DI BIASE et al. teach to an ULSD with a reasonable expectation of success since DI BIASE et al. teach the maleinated derivative composition may be used in different diesels.
Regarding claim 4, DI BIASE et al. do not explicitly teach that the unsaturated fatty acids or unsaturated fatty acid esters are converted to conjugated.
However, DI BIASE et al. explicitly teach the use of natural oil such as tung oil and defines natural oil as including derivatives including unsaturated carboxylic acid and unsaturated carboxylic acid derivatives.
Furthermore, linoleic acid in tall oil may be conjugated as taught by JOHNSON et al.
Tung oil as recognized by applicant naturally comprises conjugated fatty acids. DI BIASE et al., thus also teaches conjugated fatty acid esters.
It is noted that claim 4 is directed toward a composition claim and the method of manufacture of the conjugated fatty acids is written in product by process format.
“([E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the unsaturated fatty acids of DI BIASE et al., which contain conjugated fatty acids as discussed above, would be obtainable from the process recited in claim 4 and therefore meet the product-by-process limitation of the claims.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that DI BIASE et al. nor JOHNSON, alone or in combination teach the claimed invention.
This is not persuasive as DI BIASE et al. teach an example of a maleinated derivative composition and its production via the reaction of a fatty acid methyl ester with maleic anhydride to form an intermediate, followed by reaction with an alcohol.
DI BIASE et al. teach the maleinated derivative compositions may be used in fuel oils to improve its effectiveness.
DI BIASE et al. do not explicitly teach formation through a Diels-Alder reaction with a six-carbon ring.  
However, as stated before, JOHNSON teaches preparation of maleinated fatty acids from tall oil fatty acid composition that teach that maleination of fatty acids may occur across a conjugated bond in a Diels-Alder Reaction with a six carbon ring.  
Applicant is encouraged to submit evidence to show that the maleinated derivative composition ( production via the reaction of a fatty acid methyl ester with maleic anhydride to form an intermediate, followed by reaction with an alcohol ) do not necessarily improve the lubricity of diesel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BREKAN et al. (U.S. 9464255) teach a maleinated ester derivative derived from an unsaturated linear aliphatic carboxylic acid methyl ester, a maleic anhydride, and a monohydric alcohol. The products are taught to be useful in lubricants and functional liquids.’
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771